OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street New York, New York 10281 June 29, 2012 VIA EDGAR Securities and Exchange Commission Mail Stop 0-7, Filer Support 6432 General Green Way Alexandria, Virginia 22312 Re: Registration Statement on Form N-14 for Oppenheimer Global Strategic Income Fund; Proxy Materials for Oppenheimer Portfolio Series Fixed Income Active Allocation Fund and Oppenheimer Champion Income Fund To the Securities and Exchange Commission: Enclosed for filing with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the "1933 Act"), is the Registration Statement on Form N-14 (the "Registration Statement") of Oppenheimer Global Strategic Income Fund (the "Registrant"), an open-end investment company.The Registration Statement will register shares of the Registrant to be issued in the reorganization (“merger”) of that open-end investment company with Oppenheimer Portfolio Series Fixed Income Active Allocation Fund (“Portfolio Series”), and Oppenheimer Champion Income Fund (“Champion Income”), both open-end investment companies.The Registrant and Portfolio Series and Champion Income have the same investment adviser (OppenheimerFunds, Inc.). As stated on the facing sheet of the Registration Statement, it is expected that the Registration Statement will become effective on July 30, 2012. The mailing of the Combined Prospectus and Proxy Statement to Portfolio Series and Champion Income shareholders is expected to commence as soon as possible thereafter. In accordance with the general instructions to Form N-14, the Proxy Statement which forms a part of the Registration Statement is deemed to be filed pursuant to the Securities Exchange Act of 1934, as amended.No filing fee is due because the Registrant previously filed a declaration to register an indefinite number of shares pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to: Edward Gizzi Vice President & Assistant Counsel OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 16th Floor New York, New York 10281-1008 212-323-4091 egizzi@oppenheimerfunds.com Thank you for your assistance. Very truly yours, /s/ Edward Gizzi Edward Gizzi Vice President and Assistant Counsel Tel.: 212.323.4091 Fax: 212.323.4070 egizzi@oppenheimerfunds.com cc: K&L Gates LLP KPMG LLP Gloria LaFond Taylor V. Edwards
